PER CURIAM.
The appellant was informed against, charged with robbery. He was tried by a jury and found and adjudged guilty. On appeal therefrom the appellant argues the evidence was insufficient to support the conviction, and specifically that the evidence related to identification of the defendant was insufficient to support the verdict against him. On examination of the record we are impelled to the conclusion that the contention is without merit. Three witnesses who were in close proximity to the defendant at the time of the robbery identified him at trial. No useful purpose would be served by detailing the evidence. We hold the evidence presented was sufficient to support the conviction and judgment.
Affirmed.